Per curiam.
The adoption of Ga. L. 1974, pp. 2037-2046 (Act No. 765) providing for the electorate in Stephens County, Georgia, to determine by referendum the length of the term of office of the members of the Board of Commissioners of Stephens County, and providing further for the election of the three commissioners as prescribed in said Act, which by its terms repealed any conflicting laws, has rendered moot the sole question raised in this appeal addressed to the constitutionality of Ga. L. 1970, pp. 2015-2017 (Act No. 738), which provided a 4-year term of office for the members of the Board of Commissioners of Stephens County. See Board of *623Commrs. of Walton County v. Dept. of Public Health, 229 Ga. 173, 175 (2) (190 SE2d 39); City of Lilburn v. C & E Builders, 231 Ga. 189 (200 SE2d 764).
Submitted May 1, 1974
Decided September 3, 1974.
Alton M. Adams, for appellants.
Maylon K. London, Martin W. Welch, Winston Owen, for appellees.

Appeal dismissed.


All the Justices concur.